CCA 38080. Review granted on the following issue:
WHETHER THE COURT OF CRIMINAL APPEALS PANEL THAT REVIEWED THIS CASE WAS PROPERLY CONSTITUTED.
The decision of the United States Air Force Court of Criminal Appeals is set aside. The record of trial is returned to the Judge Advocate General of the Air Force for remand to the Court of Criminal Appeals for a new review and consideration of the aforementioned issue under Article 66(c), Uniform Code of Military Justice, 10 U.S.C. § 866 (2006). [See also ORDERS GRANTING PETITION FOR REVIEW this date.]